DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
“taper seat surface” should read “tapered seat surface”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto (JP 2015-152274 A).
Regarding claim 1, Takemoto discloses an attachment structure of a glow plug with a combustion pressure sensor, in which the glow plug with the combustion pressure sensor is configured to be attached to an internal combustion engine, 
wherein:

the plug hole has an inner wall surface, and the inner wall surface of the plug hole is formed with an internal thread portion (910) and a seat portion (912) located closer to the combustion chamber than the internal thread portion thereto, the seat portion protruding inward of the plug hole [0028, as shown in Figures 1A-1C and 3], 
the seat portion has a taper seat surface inclined to inwardly taper toward the combustion chamber [0028, as shown in Figures 1A-1C and 3], 
the glow plug with the combustion pressure sensor comprises: 
a cylindrical housing (30) that is fixable to the plug hole [0045];
a glow heater (10) that is held in the housing and protrudes toward the combustion chamber;
a load transfer member (4) that is disposed inside the housing and transfers compression strain as a pressure, the compression strain being generated in the housing due to generation of a combustion pressure in the combustion chamber [0030]; and 
a pressure detector (5) that detects the pressure received from the load transfer member,
the housing comprises: 
an external thread portion (32) screwed to the internal thread portion of the plug hole; 
and a seat facing portion (200) formed on a tip side of the housing relative to the external thread and facing the seat portion of the plug hole in an axial direction, 
the seat facing portion has a tapered contact surface in surface contact with the tapered seat surface [as shown in Figures 1A-1C, 2A and 3], and 
a recessed portion is formed in a radial portion of at least one of the seat facing portion and the seat portion, and is axially recessed to be in non-contact with the seat portion or the seat facing portion, 
Regarding claim 2, Takemoto further discloses wherein the recessed portion is formed in the seat facing portion of the glow plug with the combustion pressure sensor [as shown in Figure 1C]. 
Regarding claim 3, Takemoto further discloses wherein the recessed portion is formed in a radial end portion of the seat facing portion [as shown Figure 1C]. 
Regarding claim 4, Takemoto further discloses wherein the recessed portion is formed in an inner periphery of the seat facing portion [as shown in Figure 1C]. 
Regarding claim 5, Takemoto further discloses wherein the recessed portion is formed in an outer periphery of the seat facing portion [as shown in Figure 1C]. 
Regarding claim 6, Takemoto further discloses wherein the tapered contact surface is formed at each of a plurality of radial portions of the seat facing portion, the radial portions of the seat facing portion including a portion located on an inner peripheral side of the recessed portion, and a portion located on an outer peripheral side of the recessed portion [as shown in Figure 1C]. 
Regarding claim 8, Takemoto discloses a glow plug with a combustion pressure sensor comprising: 
a cylindrical housing (30) that is fixable to a plug hole (911 representing the inner wall surface of the plug hole) communicating with a combustion chamber (90) of an internal combustion engine [0045];
a glow heater (10) that is held in an inside of a tip portion of the housing;
a load transfer member (4) that is disposed inside the housing an transfers compression strain as pressure, the compression strain being generated in the housing due to generation of combustion pressure in the combustion chamber [0030]; and
a pressure detector (5) that detects the pressure received from the load transfer member, 
wherein: 

the seat portion has a taper seat surface inclined to inwardly taper toward the combustion chamber [0028, as shown in Figures 1A-1C and 3], 
the housing comprises: 
an external thread portion (32) screwed to the internal thread portion of the plug hole; 
and a seat facing portion (200) formed on a tip side of the housing relative to the external thread and facing the seat portion of the plug hole in an axial direction, 
the seat facing portion has:
a tapered contact surface in surface contact with the tapered seat surface [as shown in Figures 1A-1C, 2A and 3]; and 
a recessed portion axially recessed to be in non-contact with the seat portion or the seat facing portion [0028, as shown in Figure 1C],
each of the tapered contact surface and the recessed portion being formed annularly about a central axis of the housing [0028, as shown in Figure 1C].
Regarding claim 9, Takemoto further discloses wherein the recessed portion is formed in a radial end portion of the seat facing portion [as shown Figure 1C]. 
Regarding claim 10, Takemoto further discloses wherein the recessed portion is formed in an inner periphery of the seat facing portion [as shown in Figure 1C]. 
Regarding claim 11, Takemoto further discloses wherein the recessed portion is formed in an outer periphery of the seat facing portion [as shown in Figure 1C]. 
. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (JP 2015-152274 A) in view of Taniguchi (US Patent Application Publication 2002/0130121).
Regarding claim 7, Takemoto discloses the attachment structure as discussed above but does not disclose wherein the recessed portion is formed in the seat portion of the internal combustion engine. 
Taniguchi discloses an attachment structure of a glow plug, wherein the internal combustion engine comprises a combustion chamber (103) and a plug hole (with an inner wall surface of the plug hole labeled 106) communicating with the combustion chamber, the plug hole has an inner wall surface, and the inner wall surface of the plug hole is formed with a seat portion (4a, 109, 110), wherein the glow plug comprises a housing (3, 4) comprising a seat facing portion (107, 3t) formed on a tip side of the housing and facing the seat portion of the plug hole in an axial direction, the structure further 
Taniguchi suggests that the assembly of cylindrical member 3 united with or fitted into the cylindrical plug body 4 protects the ceramic heater from an impact induced by dropping or a bending force applied in the course of mounting on an engine [0004]. Taniguchi teaches that assembly of these components may cause the front-end-oriented end face of the cylindrical member 3 from moving with respect to the body 4, and teaches that the recessed portion of the seat portion can prevent the relative movement [0071-0073]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and seat portion disclosed by Takemoto to use an assembled housing that is fitted in a seat portion with a recessed portion as disclosed by Taniguchi because this configuration protects the heating element by blunting impact or bending forces on the heating element while preventing relative movement of the assembled components of the housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747